DETAILED ACTION
Disposition of Claims
Claims 1-20 are pending.
Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US20210206812A1, Published 07/08/2021.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Of note, there is not an attorney of record on file due to a lack of an official power of attorney of record.  While a customer number has been provided on the ADS submitted 10/23/2020, this is not the equivalent of a power of attorney or an authorization to act in a representative capacity.  In order to expedite prosecution in the instant application, it is suggested that a power of attorney be filed as per MPEP §402 or MPEP §1807, or an Authorization to Act in a Representative Capacity be filed as per MPEP §403 in order for the Office to freely and openly discuss the merits of the case with the applicant's representative(s).  Please refer to the MPEP or http://www.uspto.gov/patents/law/poafaqs.jsp#a if you have questions regarding the proper filing of a power of attorney.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/21/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 1 is drawn to a synthetic peptide comprising the amino acid sequence of SEQ ID NO:4, optionally harboring 1 or 2 or 3 or 4 or 5 or 6 or 7 or 8 or 9 or 10 or 11 point mutation(s), and further comprising a cysteine residue at an N-terminal or C-terminal position.
Further limitations on the synthetic peptide according to claim 1 are wherein the amino acid sequence of SEQ ID NO:4 harbors 1 or 2 or 3 point mutation(s)(claim 2); wherein said point mutation(s) are selected from the group consisting of at least one exchange of an amino acid with another amino acid, at least one insertion, at least one deletion, or a combination of one or more of these (claim 3); wherein said synthetic peptide comprises the amino acid sequence of SEQ ID NO:214, optionally harboring 1 or 2 or 3 or 4 or 5 or 6 or 7 or 8 or 9 or 10 or 11 point mutation(s)(claim 4); wherein the amino acid sequence of SEQ ID NO:214 harbors 1 or 2 or 3 point mutation(s)(claim 5); wherein said synthetic peptide is a dimeric form of said synthetic peptide and wherein said synthetic peptide is dimerized through said cysteine residue (claim 6); wherein said dimerization is through a disulfide bond involving said cysteine residue (claim 7); wherein said synthetic peptide is a dimeric form of said synthetic peptide and wherein said synthetic peptide is dimerized through said cysteine residue (claim 8); wherein said dimerization is through a disulfide bond involving said cysteine residue (claim 9); a nucleic acid sequence encoding the synthetic peptide according to claim 1 (claim 10); and a pharmaceutical composition comprising the synthetic peptide according to claim 1 (claim 12), further comprising at least one pharmaceutically acceptable excipient, diluent or carrier (claim 13).


Claim 14 is drawn to a synthetic peptide comprising an amino acid sequence with at least 75% sequence identity to SEQ ID NO:4, and further comprising a cysteine residue at an N-terminal or C- terminal position.
Further limitations on the synthetic peptide according to claim 14 are wherein said synthetic peptide comprises an amino acid sequence with at least 75% sequence identity to SEQ ID NO:214 (claim 15); wherein said synthetic peptide is a dimeric form of said synthetic peptide and wherein said synthetic peptide is dimerized through said cysteine residue (claim 16); wherein said dimerization is through a disulfide bond involving said cysteine residue (claim 17); wherein said synthetic peptide is a dimeric form of said synthetic peptide and wherein said synthetic peptide is dimerized through said cysteine residue (claim 18); and wherein said dimerization is through a disulfide bond involving said cysteine residue (claim 19).
Claim 20 is drawn to a method of treating or ameliorating the symptoms of an individual, or prophylactic treating an individual, comprising administering an amount of the synthetic peptide according to claim 14.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-4, 10-14, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to naturally occurring HA peptide fragments and methods of delivery thereof without significantly more. The claim(s) recite(s) a synthetic peptide comprising the amino acid sequence of SEQ ID NO:4, optionally harboring 1 or 2 or 3 or 4 or 5 or 6 or 7 or 8 or 9 or 10 or 11 point mutation(s), and further comprising a cysteine residue at an N-terminal or C-terminal position. This judicial exception is not integrated into a practical application because the broadest reasonable interpretation of the claims read in silico would be undiscernible from that made in vivo.  As the alignment with the sequence from GenBank Deposit ACL12118 shows, a naturally-occurring influenza HA sequence aligns with 100% identity to SEQ ID NO:4, and if the sequence is extended, a fragment of the naturally-occurring sequence ends in a “C” residue and comprises SEQ ID NO:4 at 100% identity (See NCBI BLAST results; sequence below has SEQ ID NO:4 underlined and bold and the cysteine in bold):
cpryvkq kslmlatgmk nvpensthkq lthhmrkkrg lfgaiagfie ngweg
Therefore, at least one reasonable interpretation of the invention is encompassed by naturally-occurring influenza HA sequences.  Further, this sequence would also fall under the metes and bounds of instant claim 4, as it shares 100% identity with SEQ ID NO:214, comprises an N-terminal cysteine residue, and comprises 9 deletions at the C-terminus.
Another reasonable interpretation is SEQ ID NO:4 that consists of a C residue at the N- or C- terminus with anywhere from 1-11 amino acid mutations.  Other naturally-occurring sequences also fit within this interpretation, as shown below:
C-term: FIENGWEGC from M24 family metallopeptidase [Saccharospirillum salsuginis]. NCBI Reference Sequence: WP_189611007.1 (aligns with 100% identity and has 8 amino acid deletions)

	N-term:  TCPB protein, partial [Hirundo rustica]. GenBank: NXW81266.1; 4 deletions, 2 insertions, 2 substitutions:

SEQIDNO4    1    CGLFGAI--AGFIEN  13
                 CGLF AI   GFIEN
TCPB        91   CGLFAAILCCGFIEN  105

Therefore, multiple reasonable interpretations of the invention as claimed are encompassed by naturally occurring amino acid sequences.  

In order to overcome this rejection, it is suggested the product claims be amended to clearly read upon peptides which are not naturally occurring.  This can be done by incorporating limitations from claims which were not included in this rejection, or by amending the claims to read upon peptides with marked differences from their naturally-occurring counterparts (e.g. inclusion of a heterologous tag, adjuvant within a solution, etc.)  The method rejections may be overcome by amending the claims to read upon non-naturally occurring peptides and/or the inclusion of specific steps that would not read upon natural infection from influenza (e.g. delivery of the peptide by injection).  These are just suggestions, as applicant is free to amend the claims as they deem necessary or argue that the claims are drawn towards patent-eligible subject matter.


Claim Rejections - 35 USC § 112(a); First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for utilizing the peptide or dimer thereof to stimulate an immune response against the virus from which the peptide was derived, does not reasonably treatment or prevention of any disease, infection, or disorder in any subject utilizing the claimed peptide in an immunostimulatory or immunosuppressive manner.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The legal considerations that govern enablement determinations pertaining to undue experimentation have been clearly set forth. Enzo Biochem, Inc., 52 U.S.P.Q.2d 1129 (C.A.F.C. 1999). In re Wands, 8 U.S.P.Q.2d 1400 (C.A.F.C. 1988). See also MPEP § 2164.01(a) and § 2164.04. Ex parte Forman 230 U.S.P.Q. 546 (PTO Bd. Pat. App. Int., 1986). The courts concluded that several factual inquiries should be considered when making such assessments including: the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability or unpredictability of the art and the breadth of the claims. In re Rainer, 52 C.C.P.A. 1593, 347 F.2d 574, 146 U.S.P.Q. 218 (1965). The disclosure fails to provide adequate guidance pertaining to a number of these considerations as follows:
Nature of the invention/Breadth of the claims.  The claims are drawn to a method of using a synthetic peptide comprising the amino acid sequence of SEQ ID NO:4, optionally harboring 1 or 2 or 3 or 4 or 5 or 6 or 7 or 8 or 9 or 10 or 11 point mutation(s), and further comprising a cysteine residue at an N-terminal or C-terminal position.  Specifically, the methods are drawn to treating or ameliorating the symptoms of an individual, or prophylactic treating an individual, comprising administering an amount of the synthetic peptide.
State of the prior art/Predictability of the art.  The art at the time of filing would reasonably recognize the ability of a peptide to minimally stimulate an immune response against a homologous viral challenge.  It is not clear that it would mount an immune response that would be therapeutic or prophylactic against a heterologous pathogen, disease, or disorder.  
Working examples. No working examples are disclosed in the specification that show the in vivo use of any of the claimed peptides in a therapeutic or prophylactic manner.  The specification shows examples in vitro of the ability of these peptides to elicit immune responses directed against their homologous virus (See e.g. ¶[0231-0245]; Figs. 1-4).  The breadth of the mutations claimed may be 
Guidance in the specification. The specification provides guidance towards the use of the claimed peptides and dimers thereof in either an immunosuppressive or immunostimulatory manner to treat an array of diseases and infections.  However, it is not clear which mutations in the peptide would be tolerated and would result in the desired function.  
Amount of experimentation necessary.  Additional research is required in order to determine how effective the methods, as claimed, would be in treating any subject in need thereof, as it is not clear which of the mutations (e.g. which substitutions, insertions, and/or deletions) would be tolerated or necessary to achieve the desired immunostimulatory or immunosuppressive effect.
For the reasons discussed above, it would require undue experimentation for one skilled in the art to use the claimed methods.  



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or 

Claim(s) 1-3, 6-7, 10-14, 16-17, and 20 are rejected under pre-AIA  35 U.S.C. 102(a) and (e) as being anticipated by Kubler-Kielb et. al. (WO2013049535A2, Pub. 04/04/2013, Priority 09/30/2011; hereafter “Kubler-Kielb”.)
The Prior Art
Kubler-Kielb teaches heterodimer fusion peptides which comprise the influenza fusion peptide (residues 1-16 of SEQ ID NO:1 aligns with 100% identity to SEQ ID NO: 4 of the instant claims; See e.g. pp. 16-17, ¶ bridging pages.)  Kublier-Kielb teaches the fusion peptide may have a cysteine linker at its N- or C-terminus, and fusion peptides with additional residues (p. 16, ¶5; instant claims 1-3, 6-7, 14, 16-17).  Kubler-Kielb teaches nucleic acid plasmids and vectors which encode the peptide sequences (p. 26, ¶ 2-3; instant claim 10).  Kubler-Kielb teaches prophylactic and therapeutic vaccines which comprise the peptides within pharmaceutical compositions and physiologically-acceptable vehicles and ingredients (p. 13, ¶3; p. 14; ¶4; p. 19, ¶ 4; instant claims 11-13, 20).  
For at least these reasons, Kubler-Kielb teaches the limitations of instant claims 1-3, 6-7, 10-14, 16-17, and 20, and anticipates the inventions covered by the metes and bounds of these claims. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,961,279. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to peptides and compositions thereof which comprise SEQ ID NO:4 from the influenza fusion peptide and an N- or C- terminal cysteine attached to said peptide, wherein said peptide may be part of a dimer.  Both sets of claims are drawn to peptides which comprise SEQ ID NO: 214 (a longer version of SEQ ID NO:4), pharmaceutical compositions which comprise said peptide, and nucleic acids which encode said peptides.  While the ‘279 claims do not specify the use of the pharmaceutical composition as in the instant claims, it would be obvious to a skilled artisan to utilize a pharmaceutical composition comprising immunogenic regions of influenza in a therapeutic or prophylactic manner.  For at least these reasons, .


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648